In an action for specific performance, judgment for plaintiff and against defendants directing the conveyance to plaintiff of premises known as 29 Carpenter avenue, Newburgh, N. Y., reversed on the law and the facts and new trial granted, with costs to abide the event. In an action for goods sold and delivered, judgment in favor of plaintiff and against defendant John A. Johnson in the sum of $2,688.16, with interest and costs, reversed on the law and the facts and new trial granted, with costs to abide the event. There was no legal and competent proof of the claimed balance of indebtedness in favor of plaintiff which, in order to recover upon both actions as pleaded, plaintiff was required to show amounted to $4,988.16, or a credit in the sum of $2,300 and an excess of indebtedness in the sum of $2,688.16. Plaintiff’s bill of particulars in the action for goods sold and delivered shows debits of $12,605.91 and credits of $9,917.75. In the second bill of particulars, in the specific performance action, the same debits are claimed, but of the credits set forth in the first bill of particulars, items amounting to $6,183.05 do not appear. Instead, additional and independent credits of $7,267.60 are set forth. Credits which are common to both bills of particulars total only $3,734.70. Plaintiff’s showing may not be reconciled with the judgments entered by the explanation of different systems of bookkeeping. For the purposes of a new trial all findings of fact and conclusions of law are reversed. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.